Citation Nr: 1037304	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  05-34 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there was CUE in a July 13, 1981, rating decision 
that failed to award a total disability evaluation based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.

2.  Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Michael B. Roberts, Attorney at 
Law




WITNESSES AT HEARINGS ON APPEAL

Appellant and Stepson


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from June 1942 to December 1945, 
from February 1946 to July 1950, and from July 1956 to August 
1962.  He died in March 2001; the appellant is his surviving 
spouse.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

This case has previously come before the Board.  Most recently, 
in September 2009, the matters were remanded to the agency of 
original jurisdiction (AOJ) for additional development.  The case 
has been returned to the Board for further appellate review.  

The appellant and her stepson testified before the undersigned 
Veterans Law Judge at September 2004 and June 2009 hearings.  
Transcripts of these hearings are of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board remanded the matters in this case to the AOJ in 
September 2009 for adjudication of the issue of whether there was 
clear and unmistakable error in a July 1981 rating decision, 
noting that the DIC claim is inextricably intertwined with the 
CUE claim.  The AOJ has not adjudicated the claim of whether 
there was clear and unmistakable error in a July 1981 rating.  
The RO's compliance with the Board's remand instructions is 
neither optional nor discretionary.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Adjudicate the issue of whether there was 
CUE in a July 13, 1981, rating decision that 
failed to award TDIU due to service-connected 
disabilities.  All appropriate procedures, 
including notice to the appellant, should 
then be followed.  

2.  After adjudicating the CUE claim above, 
the AOJ should readjudicate the appellant's 
claim in regard to DIC.  The AOJ should 
review all development for completeness and 
adequacy and accomplish any further 
development in that regard prior to returning 
the claims file to the Board.  If the 
benefits sought on appeal remain denied, a 
supplemental statement of the case should be 
issued and the appellant afforded a 
reasonable opportunity in which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


